SALCINES, Judge.
Dwight Lorrell Troutman appeals his convictions for sale or delivery and possession of cocaine. We affirm without comment except to note that one issue he raised involved the sufficiency of the Far-etta1 inquiry regarding the warnings of the disadvantages and dangers of self-representation. Although we find the inquiry sufficient in the present case, we commend, to trial judges, the comments to Florida Rule of Criminal Procedure 3.111 which provide an excellent colloquy which can be followed when a Faretta inquiry is implicated.
Affirmed.
PARKER, A.C.J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.

. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).